Order, Supreme Order, Court, New York County (Edward J. McLaughlin, J.), entered on or about July 17, 2006, which denied defendant’s motion to be resentenced, unanimously reversed, on the law, and the matter remanded to Supreme Court to exercise its discretion and determine, either on the current record or on the basis of any additional submissions the parties might make, whether substantial justice dictates that the application should be denied, and, if not, inform defendant of the new sentence it would impose.
The motion court erred in denying, on the apparent ground of ineligibility, defendant’s motion to be resentenced in accordance with the Drug Law Reform Act (L 2004, ch 738), and, as the People concede, defendant is entitled to a remand for further proceedings on the motion as indicated (see People v LaFontaine, 36 AD3d 474 [2007]; People v Arana, 32 AD3d 305 [2006]). We reject defendant’s requests for other relief. Concur—Saxe, J.P., Sweeny, McGuire, Renwick and Freedman, JJ.